Charles E. Simpson, Esq.
Jeffrey C. Hoffman, Esq.
WINDELS MARX LANE &
MITTENDORF, LLP
156 West 56th Street
New York, New York 10019
Tel: (212) 237-1000
Fax: (212) 262-1215
E-mail: csimpson@windelsmarx.com
        jhoffman@windelsmarx.com

Counsel to Parmjit Singh Parmar (a/k/a Paul Parmar) and the Parmar Entities

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                                 Chapter 11 Case
 Orion HealthCorp., Inc., et al.,                                 Nos. 18-71748 (AST) through
                                                                       18-71789 (AST)
                                    Debtors
                                                                 (Jointly Administered)
 Orion HealthCorp., Inc., et al.,
                                                                  Adv. Pro. No. 18-08053 (AST)
                                    Plaintiffs.
               v.

 Parmjit Singh Parmar (a/k/a Paul Parmar, et al.),

                                    Defendants,


   OBJECTION TO THE MOTION FOR AN ORDER APPROVING THE PROPOSED
   SETTLEMENT AGREEMENT BY AND AMONG THE LIQUIDATING TRUSTEE,
          THE CC CAPITAL PARTIES AND THE SECURED LENDERS


         Defendants Parmjit Singh Parmar (a/k/a Paul Parmar) and the Parmar Entities, by their

attorneys, Windels Marx Lane & Mittendorf, LLP, submit this Objection to the Motion filed by

Howard Ehrenberg in his capacity as the Liquidating Trustee of the Orion Liquidating Trust (the

“Liquidating Trustee”) as successor to Plaintiff Orion HealthCorp., Inc., et al. (the “Debtors”) to




{11741023:1}
authorize the Liquidating Trustee to enter into the proposed Settlement Agreement, dated August

21, 2019 (the “CC Capital Settlement Agreement”).

         The basis for this Objection by Parmar and the Parmar Entities is as follows:

         1.     By Stipulation, So-ordered by this Court, the above captioned Adversary

Proceeding was stayed pending the determination by the U.S. District Court for the District of

New Jersey of the criminal case commenced by the U.S. Attorney’s Office for the District of

New Jersey on behalf of the United States of America versus Parmjit Singh Parmar; and,

         2.     The CC Capital Settlement Agreement seeks to distribute assets (i) seized by the

United States government from the escrow of Robinson Brog; (ii) real properties owned by

certain Parmar Entities and/or related entities under the management control of Parmar; and (iii)

payments made to Parmar and the Parmar Entities for their shares in the Debtors as part of the

Merger, which Parmar was directed by the Delaware Chancery Court to deposit into an escrow

account held by Young Conway pending the resolution of the matters being litigated in that

Court. The apparent basis for the motion is that the aforesaid funds are the fruits by fraud and

other illegal activities allegedly committed by Parmar and the entities under Parmar’s control but

which this Bankruptcy Court, Delaware Chancery Court nor the U.S. District Court for the

District has not made any such finding, ruling or decision.

         3.     As at the last hearing concerning the Mediation from which the Proposed

Settlement emanated, Parmar and the Parmar Entities continue to claim these assets as theirs and

do not and have not waived their rights thereto.

         4.     Therefore, until a court of competent jurisdiction renders a decision or finding

that Parmar and/or one or more of the Parmar Entities is guilty of any crime related to the funds




{11741023:1}                                       2
stated above, this Court lacks jurisdiction to transfer or permit the Liquidating Trustee to take

control and distribute those funds in accordance with the CC Capital Settlement Agreement.

                                           CONCLUSION

         WHEREFORE, Parmar and the Parmar Entities respectfully request that this Court (i)

deny the Liquidating Trustee’s Motion for authority to enter into and approving the CC Capital

Settlement Agreement or, (ii) in the alternative, stay the distribution of any and all of the funds

claimed by Parmar or the Parmar Entities until a ruling is obtained resolving the claims asserted

against Parmar and the Parmar Entities with respect to the funds, and (iii) grant such other and

further relief as is just and proper.

Dated: New York, New York
       September 27, 2019


                                        Respectfully submitted,

                                        WINDELS MARX LANE & MITTENDORF, LLP
                                        Counsel to for Parmjit Singh Parmar
                                        (a/k/a Paul Parmar) and the Parmar Entities



                                        By:    /s/ Charles E. Simpson
                                               Charles E. Simpson
                                               A Member of the Firm

                                        156 West 56th Street
                                        New York, NY 10019
                                        Tel: (212) 237-1000




{11741023:1}                                      3
